     Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 1 of 8 PageID #: 5810




WILLKIE FARR & GALLAGIIER                                                          RDAr1 WJA




  September 18, 2019

 BY FEDEX AND ECF

 The Honorable William F. Kuntz II
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:      United States v. Jean Boustani, et at. (Case No. 18-cr-681 (S-i) (WFK))

 Dear Judge Kuntz:

         We respectfully submit this letter in reply to the Government’s supplemental
 opposition to Mr. Boustani’s motion to suppress. Nowhere in the Government’s
 submission does it offer any coherent explanation as to how the Court could
 appropriately resolve the pending motion to suppress without holding a hearing. In
 multiple filings, the Government has steadfastly refused to explain to the Court
 how it purportedly filtered responsive from nonresponsive documents and why that
 process failed. This question is at the heart of the suppression inquiry, and it must
 be tested at a hearing before Your Honor. Indeed, the Government essentially
 concedes that a hearing is necessary, in that it acknowledges that the Government
 exceeded the scope of its email search warrants when it seized email
 communications in this case, and the Government offers no explanation whatsoever
 as to how or why that occurred.’ The Government further concedes that its
 standing arguments, even if accepted, cannot resolve the motion without a hearing.2
 All of this only underscores the essential point that we have made repeatedly and
 that the Government, ignoring the facts and the law, appears desperate to avoid:
 the instant motion cannot be appropriately resolved without a hearing.




        See Gov’t Opp. at 18, n.3 (acknowledging representative sample of 11 non-responsive
 documents was improperly seized pursuant to the search warrants); Hr’g Tr. 108:3-5 (Aug.
 21, 2019) (“We’ve reviewed those 11 documents, we’ve now marked them nonresponsive and
 set them aside and have no access to those documents.”).

 2      See Gov’t Opp. at 3, n. 1 (“At no point did the government state that the standing
 inquiry resolved the motion.”).


               )Rk           N                 I   JN            tifls    \i   \   tOME
Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 2 of 8 PageID #: 5811



       Indeed, the Government’s Opposition brief reveals a fundamental
misunderstanding on the part of the prosecutors with regard to the suppression
issue. It is not the defendant that carries the burden at this stage of the
proceedings of demonstrating that the Government’s factual assertions are false.
The Government bears the burden of demonstrating that its unsupported factual
assertions can be accepted by the Court. The Court may or may not accept, after an
appropriate hearing, that the Government’s conceded failure to stay within the
constraints of the warrant was a mere error in a process carried out in good faith.
But that determination simply cannot be made without a hearing. The Government
has cited no authority whatsoever that suggests that the Court can accept these
types of assertions without conducting a hearing. Nothing in the Government’s
most recent filing resolves the contested factual issues identified in Mr. Boustani’s
suppression motion.

       Moreover, the Government has continued to obfuscate facts surrounding its
broad seizure of personal emails. Willfully ignoring the simple concept of a
representative sample, the Government bases its entire argument on the idea that
since it only exceeded the scope of the warrants on a limited number of occasions,
the Court should somehow ignore this evidence and find contentment in the fact
that a healthy percentage of the Government’s search managed to stay roughly
within the boundaries set by the Constitution. This is a lawless argument divorced
from logic. The Government’s Supplemental Opposition has only put more facts in
dispute.

     For all of these reasons, as explained in more detail below, the Court should
promptly schedule a suppression hearing on the instant motion.

   A. The Court Should Schedule A Prompt Suppression Hearing Based On
      The Evidence Mr. Boustani And His Attorneys Have Provided.

       The “normal” remedy for an inadvertent seizure of items outside the scope of
a warrant is suppression and return of the specific items improperly seized. See
United States v. Matias, 836 F.2d 744, 747 (2d Cir. 1988). But when the
Government acts with “flagrant disregard” for the scope of the warrant, the Court
should order the more drastic remedy of wholesale suppression. Id. Specifically,
blanket suppression is required when law enforcement agents “effect a widespread
seizure of items that were not within the scope of the warrant” and “do not act in
good faith.” United States v. Shi Yan Lizt, 239 F.3d 138, 140 (2d Cir. 2000). The
Government does not contest that blanket suppression should be ordered if its
agents effected a widespread seizure without acting in good faith, but nevertheless
argues that it is protected by the good faith exception to the exclusionary rule.3 As



       See, e.g., Gov’t Opp. at 19-22 (arguing Government agents acted in good faith when
they effected seizure of personal email accounts); Gov’t Supp. Opp. at 7 (responding to Mr.

                                            -2-
 Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 3 of 8 PageID #: 5812



described in Mr. Boustani’s suppression motion and supplemental papers, however,
the scope of the Government’s improper seizure in this case is egregious and well
beyond the scope of the broad search warrants it obtained.4 The only remaining
question—whether the Government acted in good faith when it effected such a
wholesale seizure—is a highly fact specific inquiry that requires a suppression
hearing.5

       The Government may offer evidence concerning its purported good faith in
executing the exceptionally broad email search warrants it obtained in this case.
But the Court’s inquiry at this stage is not whether the Government did in fact act
in good faith. “A suppression hearing ‘ordinarily is required if the moving papers
are sufficiently definite, specific, detailed, and nonconjectural to enable the court to
conclude that contested issues of fact going to the validity of the search are in
question.” United States v. Nelson, 193 F. App’x 47, 48 (2d Cir. 2006) (quoting
United States v. Pena, 961 F.2d 333, 339 (2d Cir.1992)). Mr. Boustani and Ms
attorneys have provided significant evidence that the Government seized in this
case the precise types of evidence it was warned against seizing in United States v.
Wey, 256 F. Supp. 3d 355 (S.D.N.Y. 2017), which was issued just a few months
before the Government in this case obtained and executed its own search warrants.
Importantly, the Government incorrectly claims that Judge Nathan in Wey ordered
a suppression hearing based solely on the defendant’s assertion that the underlying
warrant was issued based on a false statement in the supporting affidavit. (Gov’t
$upp. Opp. at 9, n.6.) The Government is wrong. The defendant in Wey also

Boustani’s argument that the Government’s good faith is a contested factual issue that
should be resolved through an evidentiary hearing).

       For example, Mr. Boustani and his attorneys have provided ample evidence that the
Government indiscriminately seized an immense number of highly personal documents in
connection with the email search warrants, including family photographs, medical records,
educational records, and deeply personal intrafamily communications. See, e.g., DiSanto
Decl. ¶J 7-19 (describing categories of documents improperly seized and attaching specific
examples of highly personal documents seized from Mr. Boustani and produced in
discovery). Mr. Boustani has provided two sworn declarations to support these factual
contentions, whereas the Government has provided virtually no response beyond arguing
nonsensically that Mr. Boustani has provided too few problematic examples to warrant a
suppression hearing. See, e.g., Gov’t Supp. Opp. at 4.

        The Government claims that it is “clearly established Supreme Court and Second
Circuit law that the government does not act in good faith in only four circumstances,” none
of which applies in this case. (Gov’t Supp. Opp. at 6.) But the decisions the Government
cites involve “evidence obtained in objectively reasonable reliance on a subsequently
invalidated search warrant,” see, e.g., United States v. Clark, 638 F.3d 89, 99 (2d Cir. 2011),
not evidence obtained as a result of law enforcement officers flagrantly disregarding the
scope of a valid search warrant. The latter circumstance—the one assert in this case—is
governed by the Second Circuit’s decision in Shi Yan Liu.



                                             -3-
    Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 4 of 8 PageID #: 5813



requested an evidentiary hearing concerning the Government’s lack of good faith in
executing the underlying search warrants.6 Judge Nathan then explicitly ordered a
suppression hearing to explore whether the Government acted in good faith when it
executed the warrants.7 Accordingly, the Court should hold a suppression hearing
to determine whether the Government acted in good faith when it effected that
illegal seizure.

      B. The Government’s Supplemental Opposition Demonstrates That The
         Court Must Resolve Certain Critical Contested Facts At An
         Evidentiary Hearing.

        The Government’s supplemental opposition demonstrates that certain critical
contested facts cannot be resolved without an evidentiary hearing. First, the
Government has still not explained the process it used to separate documents
responsive to the search warrants from documents it deemed non-responsive to the
warrants. Second, the Government has not explained why that process resulted in
completely irrelevant and highly personal documents being identified as
“responsive” to the warrants. And finally, the Government has not explained why it
failed to conclude its review of Mr. Boustani’s personal emails within a reasonable
period of time. Each of these three issues must be explored at an evidentiary
hearing.

      1. The Government has stilt not explained its failure to separate
         responsive and non-responsive documents seized in connection with
         the search warrants.

       The Government has steadfastly refused to explain in any detail the process
it used to separate responsive and non-responsive documents, all the while claiming
that it complied with Second Circuit law and the Fourth Amendment. (Gov’t Opp.
at 14-16; Gov’t Supp. Opp. at 6.)

      The Government’s descriptions of how it identified responsive and non-
responsive documents when it executed the warrants have been varied and


6      Ex. A, Reply Br. at 23, United States v. Wey, No. 1:15-cr-00611 (S.D.N.Y. Aug. 12,
2016) (ECF No. 62) (“At a bare minimum, should the Court wish to entertain the
Government’s good faith argument, it cannot merely accept those assertions at face value
and a hearing should be held to permit the defense to examine the Governments’ assertions
of good faith.”).

       Ex. B, Order at 1, United States v. Wey, No. 1:15-cr-00611 (S.DN.Y. Nov. 28, 2016)
(ECF No. 69) (“The Court has determined that a hearing is warranted to address whether
certain evidence .  should be suppressed.
                     .   .                .   .The parties should be prepared to address
                                                  .                                    .




 whether the Government acted reasonably and in good faith in executing off-site searches
of computers and computer-related equipment seized from [Mr. Wey’s office and
residence).”)


                                              -4-
    Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 5 of 8 PageID #: 5814



inconsistent. The Government first implied in its opposition to Mr. Boustani’s
motion that it had previously marked search warrant materials other than those
produced in the February 4 Production as “non-responsive” and set those materials
aside. (Gov’t Opp. at 18, n.3.) The Government made this claim after defense
counsel provided 56 “examples of the types of documents” the Government
improperly seized from Mr. Boustani and his co-defendants. (Def. Reply at 9, n.3.)
Of the 56 documents identified, 11 had been produced in the February 4 Production
and the other 45 were produced on or about February 14, 2019, and March 8, 2019
(the “Additional Warrant Productions”). The Government argued in response that
“only 11 of these documents were previously identified by the government as
responsive.” (Gov’t Opp. at 18, n.3.) This response strongly implied that the
Government had deemed documents in the Additional Warrant Productions to be
non-responsive to the warrants, except to the extent that they were duplicative of
the February 4 Production.

       The Government has nevertheless marked several documents from the
Additional Warrant Productions as trial exhibits. For example, the Government
marked an excerpt of Mr. Boustani’s $M$ messages as a trial exhibit, but those
messages were produced in the Additional Warrant Productions as a single 751-
page document containing, among many other completely non-responsive
communications, private text messages between Mr. Boustani and his wife.
(DiSanto Deci. ¶ 18.) The Government’s most recent filing contends that it never
“claimed that the documents produced with the DOJSW bates prefix [i.e.,
documents in the Additional Warrant Productions] are all non-responsive.” (Gov’t
Supp. Op. at 11, n.7.) But the Government has still not specifically identified which
of the over one million documents and communications it seized have been
identified as “responsive” to the warrants. Nor has the Government explained how
or to what extent it reviewed privileged spousal communications between Mr.
Boustani and his wife. These are significant contested factual issues central to Mr.
Boustani’s motion to suppress.

      2. The Government has stilt not explained how it seized clearly non-
         responsive, highly personal documents and communications from Mr.
         Boustani and others.

      The Government has also failed to explain how or to what extent it
improperly identified irrelevant and highly personal documents as “responsive” to
the warrants. While the Government claims in its most recent filing that it
achieved a “99.9%” accuracy rate when it executed the warrants, it provides no
factual basis for that specious assertion.8 The Government claims that it calculated

8     See Gov’t Supp. Opp. at 4-7. Mr. Boustani has no ability to calculate his own view of
the Government’s “accuracy rate” because, as explained in the DiSanto Declaration, the
Government has insisted that it cannot accurately determine the custodians for many of the
documents in its production of the 140,000 “most relevant” search warrant documents (the

                                           -5-
Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 6 of 8 PageID #: 5815



its “accuracy rate” by counting the “pages” of documents it seized from Mr.
Boustani’s email account that were produced in the February 4 Production, then
subtracted the pages of non-responsive documents we cited as problematic examples
from the February 4 Production. Putting aside the fact that, again, the documents
identified as improper were only a representative sample, the Government’s ability
to calculate such an “accuracy rate” is fatally undermined by the fact that the
Government was previously unable to identify from whom it had seized many
documents included in the February 4 Production. (DiSanto Deci. ¶ 6.) In addition,
the Government’s claimed “accuracy rate” does not account for its inaccurate
responsiveness determinations with resl)ect to documents beyond the February 4
Production, which the Government now claims may also contain documents marked
“responsive” to the warrants. Moreover, the 99% accuracy claim, even if the Court
could rely upon it, is simply irrelevant. If the Government obtains warrants to
search nine houses in an investigation and then improperly searches a tenth house,
a motion to suppress the fruits of that search is not defeated by the claim that the
Government executed 90% of the searches in the investigation appropriately.
Where there was a conceded failure to stay within the boundaries set by the
warrant, the Government must offer a credible explanation and the defense must be
given an opportunity to test that explanation at an appropriate hearing. Without
an evidentiary hearing, Mr. Boustani simply cannot determine how—or the extent
to which—the Government improperly reviewed and identified as “responsive” his
irrelevant and highly personal documents and communications.

   3. The Government has stilt not explained its failure to conclude
      reviewing Mr. Boustani’s personal erna its promptly.

       The Government has also provided no reasonable explanation for delaying or
prolonging its review of Mr. Boustani’s personal emails. The Government’s
supplemental opposition claims that it began reviewing the search warrant returns
immediately upon receiving them from Gmail in March 2018, citing to Paragraph 4
of the Supplemental Affidavit of Allison Kirshner. But Paragraph 4 of the Kirshner
Supplemental Affidavit does not mention the Government’s review of Mr.
Boustani’s personal emails, nor does it claim that the Government began reviewing
his emails in March 2018. The Kirshner Supplemental Affidavit simply states that
the Government received no return from Gmail for an alleged co-conspirator’s
account because the Government’s warrant contained a typographical error:

      “On or about March 6, 2018, Gmail produced documents from the
      requested email accounts in response to the warrant. In reviewing the
      response, I noticed that, as a result of a typographical error, the account
      name [Redacted] was misspelled [Red acted] in the caption of the
      affidavit and on the search warrant to Gmail. (The account name was


“February 4 Production”). See DiSanto Deci. ¶J 5-6. If the Government now has that
custothal metadata, it should produce it promptly.

                                          -6-
 Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 7 of 8 PageID #: 5816



         spelled correctly in the probable cause portion of the affidavit.) Gmail
         produced no documents for the misspelled account, presumably because
         the account does not exist. I am aware that, after the error was detected,
         a preservation request for the account [Redacted] was sent to Gmail on
         or about March 27, 2018.”

(Kirschner Supp. Aff.     ¶   4.)

        Even if the Court accepts the Government’s claim that it began reviewing Mr.
Boustani’s emails immediately, the current record indicates that the Government is
either still reviewing or only recently completed its review of Mr. Boustani’s
ernails.9 On July 23, 2019, for example, the Government stated that its “screening
process” for Mr. Boustani’s emails was ongoing, and that at least 7,000 documents
had not yet been cleared through that process.’° On September 16, 2019, the
Government’s “filter team” also produced an additional 16,980 potentially privileged
documents, many of which were seized from Mr. Boustani’s email account.” These
ongoing productions demonstrate that the Government either unreasonably delayed
or prolonged its review of Mr. Boustani’s personal emails well beyond the date of
the Indictment. The Court cannot make a determination as to whether the
Government’s claims regarding the timeline of the search can be credited without a
hearing.

      As explained above, the Government has also identified documents on its
exhibit list that were not among the “most relevant” produced with the February 4
Production. If those documents were produced as a result of an ongoing review of



        As explained in Mr. Boustani’s reply memorandum of law in support of this
suppression motion, the fact that the Government started reviewing documents promptly
does not resolve the reasonableness of its delayed andlor prolonged review. In United
States v. Mendlowitz, which the Government cited in its opposition, another court found the
timing of a review to be reasonable because the Government “comp1et[ed the review before
the return of the Indictment in April 2017.” No. 17 CR. 248 (V$B), 2019 WL 1017533, at
*12 (S.DN.Y. Mar. 2, 2019). The Government here does not claim to have completed its
review of Mr. Boustani’s personal emails before seeking an indictment from the grand
jury—it states only in its most recent filing that it “completed its review of the search
warrants on the Defendant’s Gmail Account and has completed its production of returns
from the First and Second Warrants.” (Gov’t $upp. Opp. at 6.) On July 22, 2019, the date
of its opposition, the Government could claim only that it had “substantially completed” its
review of Mr. Boustani’s personal emails. (Gov’t Opp. at 2 1-22.)

      Ex. C, Email from M. Moeser to M. Schachter, Re: United States v. Boustani      —




Production Gaps (July 23, 2019).

11       Ex. D, Letter from R. Polemeni to M. Schachter, Re: Filter Production 03 (Sept. 16,
2019).


                                              -7-
Case 1:18-cr-00681-WFK Document 188 Filed 09/18/19 Page 8 of 8 PageID #: 5817



the search warrant materials, Mr. Boustani must be permitted to explore this issue
at an evidentiary hearing.



       For the foregoing reasons and the reasons stated previously, Mr. Boustani
respectfully requests that the Court schedule an evidentiary hearing as soon as
practicable.


Respectfully submitted,


c%% 1ç21—
Randall W. Jackson
Michael S. Schachter


cc: (byECF)

AUSA Mark E. Bini
.AU$A Fliral Mehta




                                       -8-
